Citation Nr: 9932313	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98- 00 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 through 
September 1976.  His appeal ensues from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO), which denied the benefit 
sought on appeal.

The Board initially notes that on a VA Form 21-4138 
("Statement In Support of Claim"), the veteran raised a 
claim for service connection for loss of smell experienced 
since undergoing a procedure to correct his deviated septum.  
This matter was not prepared for appellate review and is not 
currently pending before the Board.  Therefore, this matter 
is referred to the RO for appropriate action.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for bilateral hearing loss.  The preliminary 
question before the Board, is whether the veteran has 
submitted a well-grounded claim.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  As the veteran in this case has claimed 
that his hearing loss has worsened, his claim is deemed well 
grounded.  However, prior to the adjudication of the 
veteran's claim, the Board finds that additional development 
is in order. 

By rating decision dated May 1997, the RO continued the 
veteran's noncompensable evaluation for bilateral hearing 
loss.  This decision was based on the review of a May 1995 
report submitted by the veteran from Ronald Gauthier, M.D.  
In this report, Dr. Gauthier noted that the veteran's hearing 
was completely "normal."   

In February 1999, the veteran submitted a statement to the RO 
indicating that he underwent reconstructive surgery of the 
left eardrum in February 1998 at the VA Medical Center (VAMC) 
in Syracuse, New York.  In September 1999, the veteran waived 
RO consideration and submitted a United Occupational Medicine 
Hearing Conservation Program worksheet to the Board as 
additional evidence of the worsening of his hearing loss.  
This worksheet dated June 1999 reflects measurement of pure 
tone thresholds in decibels and it is noted on the worksheet 
that the veteran has "chronic loss."  

During a September 1999 Travel Board hearing held in Buffalo, 
New York before the undersigned, the veteran testified that 
he continues to suffer from bilateral hearing loss that he 
believes has worsened.  He also indicated at that time that 
since his February 1998 reconstructive surgery, he has 
continued to seek follow-up treatment at the Syracuse, New 
York VAMC. 

A review of the record shows that the veteran has not been 
afforded a VA compensation examination for the purpose of 
evaluating the current severity of his hearing loss.  It is 
the Board's judgment that, given the veteran's claim of 
increased hearing loss, an audiological examination is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
Board further notes that VA hospitalization and outpatient 
treatment records from the Syracuse, New York VAMC have not 
been associated with the claims file.  The VA's statutory 
duty to assist includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file any records relating 
to the veteran's treatment at the 
Syracuse, New York VAMC from 1998 to the 
present.  In addition, the RO should 
obtain and associate with the claims file 
any records relating to evaluation or 
treatment for hearing loss at VA or other 
medical facilities. 
2.  The veteran should be afforded a VA 
audiological examination to ascertain the 
severity of his service-connected 
bilateral hearing loss.  The claims file 
should be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be accomplished. 

3.  Upon completion of the above 
development, the RO should readjudicate 
the issue of a compensable rating for the 
veteran's service-connected bilateral 
hearing loss, with consideration given to 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case (SSOC) and provided 
the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is
free to submit any evidence he wishes to have considered in 
connection with his claim; however, he is not required to act 
unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


